UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4942


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE JAVIER REYES-MARQUEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00155-JAB-1)


Submitted:   March 14, 2011                 Decided:   April 4, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.       Ripley E. Rand, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Javier        Reyes-Marquez        was       convicted       of     bank

robbery, in violation of 18 U.S.C. § 2113(a), (d) (2006), and

use of a firearm during and in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c)(1) (2006).                            He served his

active sentence and was released to supervision in September

2007.    After learning that Reyes-Marquez had been arrested by

North Carolina authorities, his probation officer petitioned the

district    court    to    revoke       supervised     release.              Reyes-Marquez

admitted the violations, and the district court sentenced him to

thirty-six     months’      imprisonment        as     to    Count       One,     to    run

consecutively to a twenty-four-month sentence as to Count Two.

This appeal followed.

            Reyes-Marquez               challenges               the          substantive

reasonableness of his supervised release revocation sentences. *

He concedes that the Guidelines instruct courts to impose such a

sentence     to    run     consecutively        to    any    other       sentence       the

defendant    is    serving,       and    that   the    district         court     had   the

authority    to    order    the    sentences     here       to    run    consecutively.

However, Reyes-Marquez contends that the cumulative effect of

imposing the maximum sentence on each count, consecutive to each


     *
         Reyes-Marquez   does    not                  contest          the      procedural
reasonableness of his sentences.



                                           2
other and to the state and federal sentences underpinning the

release   violation,        renders      his       sentence         plainly   unreasonable.

We affirm.

            We review the sentence under the plainly-unreasonable

standard.      See United States v. Thompson, 595 F.3d 544, 546

(4th Cir. 2010).            The   first       step       in    this    review    requires       a

determination of whether the sentence is unreasonable.                                  United

States v.    Crudup,        461   F.3d    433,       438       (4th Cir. 2006).          “This

initial   inquiry      takes      a     more       ‘deferential        appellate       posture

concerning issues of fact and the exercise of discretion’ than

reasonableness        review      for     [G]uidelines              sentences.”         United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup, 461 F.3d at 439) (applying plainly-unreasonable standard

of review for probation revocation).                           Only if the sentence is

procedurally     or    substantively            unreasonable           does     the    inquiry

proceed to the second step of the analysis to determine whether

the sentence is plainly unreasonable.                         Crudup, 461 F.3d at 438-

39.

            A sentence imposed on revocation of supervised release

is    substantively     reasonable         if       the       district   court        stated   a

proper basis for concluding the defendant should receive the

sentence imposed, up to the statutory maximum.                           Id. at 440.           “A

court   need   not     be    as    detailed         or    specific       when    imposing      a

revocation     sentence           as     it        must        be     when      imposing       a

                                               3
post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”             Thompson, 595 F.3d at 547

(internal quotation marks omitted).

           Here, the district court did not exceed the statutory

maximum, see 18 U.S.C. §§          924(c)(1)(A)(i), 2113(d), 3559(a),

3583(b), and we conclude that the court stated a proper basis

for the sentence imposed.          The district court recognized that

the policy statement range under the Guidelines was fifteen to

twenty-one months, but it determined that such a sentence would

be insufficient “because of the Defendant’s extensive history of

violent   conduct.”        Instead,     the     district       court   imposed   a

sentence within the statutory maximum sentence for each count,

stating that, given the nature and circumstances of the case,

imposing such a sentence was “necessary to meet the sentencing

objectives      of   punishment   and       deterrence     [and    to],    provide

protection for the public.”

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument      because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        4